Title: To James Madison from James Sullivan, 12 July 1802
From: Sullivan, James
To: Madison, James


Sir
Boston 12th July 1802
I have never been in the habit of seeking for offices for myself, or for my friends. I have given a number of Sons all the advantages which can be derived from the modes of education among us, and have been, as yet, rendered happy by their conduct. Had I wished any thing for them under the late administration, Mr Adams and his party would have treated a proposition in that way with contempt, on account of my childrens father. They must be much more mortified when they see their clas[s]mates noticed and themselves neglected by the present government. I should be greived to see them deprived of advantages on my account, or because I do not make the usual attempts to bring them into notice.
There are calls for Services, under the bankrupt, and other Acts, and to which men and the sons of men, who have not had so much concern in the revolution as I have had are called. I make no claim, however, on the score of merit, nor do I make any engagement in the political disputes of the day. I have my sentiments fixed on the consideration of the Presidents personal qualifications and his habitual virtues; and his firm republican principles. But if ever he was to attempt to assimilate the constitution of our nation to that of great Britian I should firmly oppose him. You will be so obliging as to excuse this intrusion and to beleive me to be with the most perfect respect to your character Your most humble Servant
Ja Sullivan
 

   
   RC (DNA: RG 59, ML).


